DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: USER EXPLANATION GUIDED MACHINE LEARNING
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 (see line 1) recites: 17. The Scomputer program product of claim 11, wherein said identifying is, but should instead recite: The [[S]]computer program product of claim 11, wherein said identifying is
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMEL US2019/0354810A1 in view of SIKKA US2021/0012211A1.

Regarding claim 1, SAMEL teaches: 1. A computer-implemented method, the method comprising (SAMEL: fig. 4 see par. 53): 
identifying a subset of training examples, from a set of training examples, based on at least one of (i) an uncertainty metric computed for subset of the training examples and (ii) an influence metric computed for each one of the training examples (SAMEL: par. 58); 
outputting said subset of training examples to a user (SAMEL: par. 59); 
obtaining, from the user, a user explanation for each training example in said subset of training examples, wherein each of the user explanations identifies at least one part of the corresponding training example (SAMEL: pars. 59-60 see also fig. 3A and pars. 48-49); and 
training a machine learning model based at least in part on the user explanations, wherein said training comprises prioritizing the identified parts of the training examples in the subset (SAMEL: pars. 61-63); 
wherein the method is carried out by at least one computing device (SAMEL: fig. 1, 100 see par. 18).
SAMEL doesn’t teach however the analogous prior art SIKKA teaches:  the uncertainty metric (i.e., confidence value) being computed for each one of the training examples (SIKKA par. 207).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine:  the uncertainty metric (i.e., confidence value) being computed for each one of the training examples as shown in SIKKA with SAMEL for the benefit of fulfilling a need in the art are more effective techniques for generating, analyzing, and modifying neural networks [0009].

Regarding claim 10, SAMEL teaches: 10. The computer-implemented method of claim 1, wherein each training example in the set comprises one of (i) an image and (ii) text (SAMEL: pars. 4-5 and 31).

Claim 11 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 11 has a different preamble which is also taught by SAMEL: 11. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (SAMEL: par. 87).


Claim 19 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 19 has additional limitations that are also taught by SAMEL: 19. A system comprising (SAMEL: par. 87): a memory (SAMEL: fig. 1, 116 see par. 18); and at least one processor operably coupled to the memory and configured for (SAMEL: fig. 1, 102 see par. 18):



Claims 2, 5, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMEL in view of SIKKA further in view of GUDOVSKIY US2020/0242398A1.

Regarding claim 2, SAMEL teaches: 2. The computer-implemented method, wherein said training comprises: generating, after each of one or more iterations of training, a machine explanation for at least each training example within the subset, wherein each of the machine explanations display influence of different parts of the corresponding training example on outputs of the machine learning model (SAMEL: pars. 57-62 see also fig. 3A and pars. 48-49).
SAMEL as modified above doesn’t teach that the machine explanations quantify influence of different parts of the corresponding training example on outputs of the machine learning model, however the analogous prior art GUDOVSKIY teaches: that the machine explanations quantify influence of different parts of the corresponding training example on outputs of the machine learning model (GUDOVSKIY: figs. 5-6 see pars. 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine that the machine explanations quantify influence of different parts of the corresponding training example on outputs of the machine learning model as shown in GUDOVSKIY with the previous combination for the benefit of providing an information processing method, etc. that can output information for analysis of output of recognition processing even in the case where an object is not detected in recognition processing [0005].

Regarding claim 5, SAMEL in view of SIKKA as modified by GUDOVSKIY (with the same motivation from claim 2) further teaches: 5. The computer-implemented method of claim 2, wherein the machine explanations comprise activation maps generated by at least one of: (i) a class activation mapping (CAM) process and (ii) a Gradient-weighted Class Activation Mapping (Grad- CAM) process (GUDOVSKIY: par. 84).

Regarding claim 9, SAMEL in view of SIKKA as modified by GUDOVSKIY (with the same motivation from claim 2) further teaches: 9. The computer-implemented method, wherein the model comprises one of (i) a feed-forward neural network and (ii) convolutional neural network (GUDOVSKIY: par. 71).
Claim 12 is analogous to claim 2 and is therefore rejected using the same rationale.

Claim 15 is analogous to claim 5 and is therefore rejected using the same rationale.
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the prior art doesn’t teach: re-training the machine learning model for one or more additional iterations on said dataset, wherein said re-training comprises at least (i) generating machine explanations for the subset of training examples that quantify an influence of different parts of a given one of the training examples on outputs of the machine learning model, (ii) comparing the user explanations to the machine explanations, and (iii) adjusting a parameter configuration of the machine learning model based on said comparing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-4, 6-8, 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art doesn’t teach: 3. The computer-implemented method of claim 2, wherein said training comprises minimizing a loss function, the loss function comprising one or more of: a classification loss parameter that is based at least in part on entropy of different classes of the training examples in said set of training examples; and an explanation loss parameter that is used to adjust the machine learning model, wherein the explanation loss parameter is based at least in part on a comparison of the user explanations and the machine explanations after a given one of the iterations of training.

Regarding claim 4, the prior art doesn’t teach: 4. The computer-implemented method of claim 3, wherein the comparison of the user explanations and the machine explanations comprises at least one of: (i) a Mean Squared Error computation and (ii) a KL-divergence computation.

Regarding claim 6, the prior art doesn’t teach: 6. The computer-implemented method of claim 1, wherein said identifying the subset of the training examples comprises: thresholding activation maps that correspond to a particular parameter configuration of the machine learning model, thereby masking important regions in the activation maps; and computing the influence metric based at least in part on said thresholding.

Regarding claim 7, the prior art doesn’t teach: 7. The computer-implemented method of claim 1, wherein said identifying is based on a combination of the uncertainty metrics and influence metrics.

Regarding claim 8, the prior art doesn’t teach: 8. The computer-implemented method of claim 1, wherein the subset of training examples is limited to predefined number that is less than the total number of training examples in the set.

Regarding claim 13, the prior art doesn’t teach: 13. The computer program product of claim 12, wherein said training comprises minimizing a loss function, the loss function comprising one or more of: a classification loss parameter that is based at least in part on entropy of different classes of the training examples in said set of training examples; and an explanation loss parameter that is used to adjust the machine learning model, wherein the explanation loss parameter is based at least in part on a comparison of the user explanations and the machine explanations after a given one of the iterations of training.

Regarding claim 14, the prior art doesn’t teach: 14. The computer program product of claim 13, wherein the comparison of the user explanations and the machine explanations comprises at least one of: (i) a Mean Squared Error computation and (ii) KL-divergence computation.

Regarding claim 16, the prior art doesn’t teach: 16. The computer program product of claim 11, wherein said identifying the subset of the training examples comprises: thresholding activation maps that correspond to a particular parameter configuration of the machine learning model, thereby masking important regions in the activation maps; and computing the influence metric based at least in part on said thresholding.

Regarding claim 17, the prior art doesn’t teach: 17. The Scomputer program product of claim 11, wherein said identifying is based on a combination of the uncertainty metrics and influence metrics.

Regarding claim 18, the prior art doesn’t teach: 18. The computer program product of claim 11, wherein the subset of training examples is limited to predefined number that is less than the total number of training examples in the set.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LI US20190244122A1, ZHU US20200410355A1, KATUWAL US20210012897A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612